DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/239,396 and is in response to Applicant Arguments/Remarks filed 03/02/2021.
Claims 1-20 are previously pending, of those claims, claims 1, 10, and 12 have been amended.  All amendments have been entered.  Claims 1-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2014/0287316 A1) in view of INAGAKI (US 2010/0092846 A1), TEMMYO (US 2012/0164530 A1), and SIKHA (US 2016/0013480 A1).
With respect to claims 1, and 7.  AHN teaches an anode including a current collector 21 and a multi-layered active material layer formed on the electrode current collector (paragraph 0021).  The multi-layered active material layer may include a first anode active material layer including a first anode active material 23, and a second anode active material 24 (paragraph 0021).  The first anode active material and the second anode active material may be the same (paragraph 0025).  The active material may be a crystalline carbon, such as natural or artificial graphite (paragraph 0025).  The porosity of the first layer may be 10-50 %, and similarly the porosity of the second anode layer may be between 10-50 % (paragraphs 0032 and 0042).  The porosity of the second anode active material layer may be relatively larger or higher than that of the first anode active material layer (paragraph 0045).  The first and the second anode active materials may further include a conductive agent and a binder if necessary (paragraph 0036).  A secondary battery may be formed, which includes at least the anode, which is the multilayered anode (paragraph 0064), a cathode (paragraph 0065) and a separator between the anode and the cathode (paragraph 0066).  
AHN teaches that the second anode active material may include a conductive agent and binder (paragraph 0036) with a specific example of the conductive agent 
INAGAKI teaches a battery including a negative electrode and a positive electrode (abstract).  The negative electrode includes a current collector with a negative electrode formed on both sides of the current collector (paragraph 0022).  The negative electr4ode may have a multilayer structure, with on layer formed on the negative electrode current collector, containing a first active material, and a surface layer which is formed on the surface of the main negative electrode active material and contains a second active material (paragraph 0022).  The surface layer may include a conductive material that includes acetylene black, carbon black, cokes, carbon fibers, or graphite, as well as electroconductive ceramic powder (paragraph 0044).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the conductive agent of AHN for the second anode layer with the electroconductive ceramic powder of INAGAKI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both AHN and INAGAKI teaches a multilayer anode material, where the top or surface layer includes a conductive agent, then INAGAKI teaches that such conductive agents may include electroconductive ceramic powders.  
INAGAKI teaches electroconductive ceramic powders, and combined with AHN these powders are formed in the second layer.  However, neither AHN nor INAGAKI explicitly teaches the ceramic particles cause the second layer to have a greater resistance to densification than the first layer. 
TEMMYO teaches a negative electrode that includes graphite and ceramic particles interposed between the graphite particles (abstract).  The ceramic particles have high hardness compared to the graphite particles (paragraph 0046).  Even when the negative electrode mixture layer is compressed, the graphite particles don’t become disoriented (paragraph 0046).  This is taken to be analogous to a resistance to densification as a result of the inclusion of the ceramic particles.  
At the time the invention was filed, one having ordinary skill in the art would have been expected the inclusion of the ceramic particles of INAGAKI in the layer of AHN as noted above would have the effect of causing the layer to have a greater resistance to densification as argued, as TEMMYO establishes that the inclusion of ceramics in the active material layer has the effect of increasing the resistance to densification (see TEMMYO paragraph 0046).
AHN teaches that having the two or more kinds of anode material that has high strength due to different press densities and average particle diameters (paragraph 0035).  For example the press density of the second anode active material is relatively lower than that of the first anode active material layer (paragraph 0035).  However AHN does not explicitly teach calendaring the composite electrode to cause the first layer to be compressed to a greater degree than the second layer.
SIKHA teaches a method for forming a multi-layer cathode structure (paragraph 0010).  The method includes deposing material layers and then compress them in order to achieve a desired porosity (paragraph 0060).  The compression may be achieved using a calendaring process to achieve a desired net density of compacted particles while planarizing the surface of the layer (paragraph 0060).  In certain embodiments the 
At the time the invention as filed one having ordinary skill in the art would have been motivated to form the mulitilayer structure of AHN with the calendaring process of SIKHA as this is an application of a known technique to a known device ready for improvement to yield predictable results, as both AHN and SIKHA teaches forming composite electrodes with different densities and porosities, and then SIKHA teaches that a known process to form such a layer includes calendaring.  
With respect to claim 2.  AHN does not explicitly teach wherein calendaring the composite electrode causes the first layer to have a smaller thickness than the second layer.  
SIKHA teaches the calendaring process as noted above.  SIKHA further teaches the formed electrode may have a thickness ratio between the first and second layer being between 5:1 to 1:5 (paragraph 0068).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to adjust the thickness of the electrode layer of AHN with the calendaring process as taught by SIKHA, as this is applying a known technique to a known device ready for improvement in order to yield predictable results, as SIKHA teaches the calendaring process and that the formed layers may have different thicknesses.  Further having the first layer to have a smaller thickness than the second layer would have been obvious as this is a choice from a finite number of possibilities, as SIKHA teaches the range of the thickness between the two layers being between 5:1 and 1:5 (paragraph 0068).  
With respect to claim 6.  AHN teaches a lithium secondary battery prepared by encapsulating the anode, cathode, separator and electrolyte into a battery case (paragraph 0049).  The separator is disposed between the anode and the cathode (paragraph 0066).  
With respect to claim 8.  AHN teaches the anode active material may include amorphous carbon such as hard carbon (paragraph 0024).  Therefore the choice of hard carbon for the active material of the first active material would have been a choice from a finite list of possibilities, and therefore would have been obvious at the time the invention was filed.  
With respect to claim 9.  AHN teaches the first and second anode materials are artificial graphite (paragraphs 0061-0062).  
With respect to claims 5.  INAGAKI teaches conductive material that may include electroconductive ceramic powder such as titanium nitride or titanium oxide, or a metal powder such as aluminum powder (paragraph 0044).  Therefore INAGAKI does not teach where the non-active particles comprise alumina.
TEMMYO teaches a negative electrode mixture layer that includes graphite particles and ceramic particles (abstract).  Examples of the ceramic particles include inorganic oxides including aluminum oxides (paragraph 0030-0031).  Specific example uses alumina (paragraph 0111).  The ceramic particles have high hardness compared with the graphite particles, such that even when the electrode mixture layer is compressed, the graphite particles do not become disoriented (paragraph 0046).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the ceramic particles of TEMMYO for the negative electrode .  

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2014/0287316 A1) in view of INAGAKI (US 2010/0092846 A1) and TEMMYO (US 2012/0164530 A1), and SIKHA (US 2016/0013480 A1) as applied to claims 1 and 12 above, and further in view of MIZUNO (US 2017/0033350 A1).
Claim 3 is dependent upon claim 1, and claim 14 is dependent upon claim 12, both of which are rejected above under 35 U.S.C. 103 in view of AHN, INAGAKI, TEMMYO, and SIKHA, and claim 4 is dependent upon claim 3, and claim 15 is dependent upon claim 14.  None of AHN, INAGAKI, TEMMYO, or SIKHA explicitly teaches the amount of the non-active ceramic particles are between 2 and 50 % by volume, or between 5 and 20% by volume.  As noted above, the non-active ceramic particles in view of AHN and INAGAKI are taken to be the conductive agent.
MIZUNO teaches an electrode for lithium ion batteries which exhibit excellent electrical conductivity (abstract).  In the electrode the proportion by volume of the conductive member is preferably 0.1 to 15 vol % based on the volume of the electrode (paragraph 0097).  In the examples the amount of the conductive additive is 12 volume % (Table 1).  The volume of the conductive member in the electrode is preferably relatively small, by filling the voids in the electrode with a large number of active material particles, the electrode with a high capacity can be obtained (paragraph 0097).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to adjust the volume percent of the conductive additive in the electrode as taught by MIZUNO for the electrode of AHN and INAGAKI, as this is a combination of known prior art elements in order to achieve predictable results, and MIZUNO further teaches that adjusting the amount of the conductive agent is a result effective parameter in order to achieve the electrode with the desired capacity (MIZUNO paragraph 0097).

Claims 10, 12-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2014/0287316 A1) in view of TEMMYO (US 2012/0164530 A1) and SIKHA (US 2016/0013480 A1).
With respect to claims 10, 12, and 18.  AHN teaches an anode including a current collector 21 and a multi-layered active material layer formed on the electrode current collector (paragraph 0021).  The multi-layered active material layer may include a first anode active material layer including a first anode active material 23, and a second anode active material 24 (paragraph 0021).  The first anode active material and the second anode active material may be the same (paragraph 0025).  The active material may be a crystalline carbon, such as natural or artificial graphite (paragraph 0025).  The porosity of the first layer may be 10-50 %, and similarly the porosity of the second anode layer may be between 10-50 % (paragraphs 0032 and 0042).  The porosity of the second anode active material layer may be relatively larger or higher than that of the first anode active material layer (paragraph 0045).  The first and the second anode active materials may further include a conductive agent and a binder if 
AHN does not explicitly teach the second layer includes electrochemically inactive ceramic particles.
TEMMYO teaches a negative electrode mixture layer that includes graphite particles and ceramic particles (abstract).  Examples of the ceramic particles include inorganic oxides including aluminum oxides (paragraph 0030-0031).  Specific example uses alumina (paragraph 0111).  The ceramic particles have high hardness compared with the graphite particles, such that even when the electrode mixture layer is compressed, the graphite particles do not become disoriented (paragraph 0046).  This is taken to be analogous to have a lower overall compressibility as a result of the inclusion of the ceramic particles.
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the ceramic particles of TEMMYO for the negative electrode active material of AHN in order to have the beneficial result of maintaining the orientation of the graphite particles even when they are compressed as taught by TEMMYO (paragraph 0046) as AHN teaches the anode active material similarly comprises graphite (paragraph 0025).  
AHN teaches that having the two or more kinds of anode material that has high strength due to different press densities and average particle diameters (paragraph 0035).  For example the press density of the second anode active material is relatively 
SIKHA teaches a method for forming a multi-layer cathode structure (paragraph 0010).  The method includes deposing material layers and then compress them in order to achieve a desired porosity (paragraph 0060).  The compression may be achieved using a calendaring process to achieve a desired net density of compacted particles while planarizing the surface of the layer (paragraph 0060).  In certain embodiments the porosity of the first cathode material layer is less than that of the second layer (paragraph 0062).  
At the time the invention as filed one having ordinary skill in the art would have been motivated to form the mulitilayer structure of AHN with the calendaring process of SIKHA as this is an application of a known technique to a known device ready for improvement to yield predictable results, as both AHN and SIKHA teaches forming composite electrodes with different densities and porosities, and then SIKHA teaches that a known process to form such a layer includes calendaring.    
With respect to claim 13.  AHN does not explicitly teach wherein calendaring the composite electrode causes the first layer to have a smaller thickness than the second layer.  
SIKHA teaches the calendaring process as noted above.  SIKHA further teaches the formed electrode may have a thickness ratio between the first and second layer being between 5:1 to 1:5 (paragraph 0068).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to adjust the thickness of the electrode layer of AHN with the calendaring process as taught by SIKHA, as this is applying a known technique to a known device ready for improvement in order to yield predictable results, as SIKHA teaches the calendaring process and that the formed layers may have different thicknesses.  Further having the first layer to have a smaller thickness than the second layer would have been obvious as this is a choice from a finite number of possibilities, as SIKHA teaches the range of the thickness between the two layers being between 5:1 and 1:5 (paragraph 0068).  
With respect to claim 16.  TEMMYO teaches a specific example of the ceramic material being alumina (paragraph 0111).  
With respect to claim 17.  AHN teaches a lithium secondary battery prepared by encapsulating the anode, cathode, separator and electrolyte into a battery case (paragraph 0049).  The separator is disposed between the anode and the cathode (paragraph 0066).  
With respect to claim 19.  AHN teaches the anode active material may include amorphous carbon such as hard carbon (paragraph 0024).  Therefore the choice of hard carbon for the active material of the first active material would have been a choice from a finite list of possibilities, and therefore would have been obvious at the time the invention was filed.  
With respect to claim 20.  AHN teaches the first and second anode materials are artificial graphite (paragraphs 0061-0062).  

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2014/0287316 A1) in view of TEMMYO (US 2012/0164530 A1), and SIKHA (US 2016/0013480 A1) as applied to claims 12 above, and further in view of MIZUNO (US 2017/0033350 A1).
Claim 14 is dependent upon claim 12, which is rejected above under 35 U.S.C. 103 in view of AHN, TEMMYO, and SIKHA, and claim 15 is dependent upon claim 14.  None of AHN, TEMMYO, or SIKHA explicitly teaches the amount of the non-active ceramic particles are between 2 and 50 % by volume, or between 5 and 20% by volume.  As noted above, the non-active ceramic particles in view of AHN and INAGAKI are taken to be the conductive agent.
MIZUNO teaches an electrode for lithium ion batteries which exhibit excellent electrical conductivity (abstract).  In the electrode the proportion by volume of the conductive member is preferably 0.1 to 15 vol % based on the volume of the electrode (paragraph 0097).  In the examples the amount of the conductive additive is 12 volume % (Table 1).  The volume of the conductive member in the electrode is preferably relatively small, by filling the voids in the electrode with a large number of active material particles, the electrode with a high capacity can be obtained (paragraph 0097).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to adjust the volume percent of the conductive additive in the electrode as taught by MIZUNO for the electrode of AHN and INAGAKI, as this is a combination of known prior art elements in order to achieve predictable results, and MIZUNO further teaches that adjusting the amount of the conductive agent is a result effective .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 2014/0287316 A1) in view of TEMMYO (US 2012/0164530 A1) and SIKHA (US 2016/0013480 A1) as applied to claim 10 above, and further in view of MIZUNO (US 2017/0033350 A1).
Claim 11 is dependent upon claim 10, which is rejected above under 35 U.S.C. 103 in view of AHN, TEMMYO, and SIKHA.  None of AHN, TEMMYO, or SIKHA explicitly teaches the amount of the non-active ceramic particles are between 2 and 50 % by volume, or between 5 and 20% by volume.  As noted above, the non-active ceramic particles in view of AHN and INAGAKI are taken to be the conductive agent.
MIZUNO teaches an electrode for lithium ion batteries which exhibit excellent electrical conductivity (abstract).  In the electrode the proportion by volume of the conductive member is preferably 0.1 to 15 vol % based on the volume of the electrode (paragraph 0097).  In the examples the amount of the conductive additive is 12 volume % (Table 1).  The volume of the conductive member in the electrode is preferably relatively small, by filling the voids in the electrode with a large number of active material particles, the electrode with a high capacity can be obtained (paragraph 0097).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to adjust the volume percent of the conductive additive in the electrode as taught by MIZUNO for the electrode of AHN and TEMMYO, as this is a combination of known prior art elements in order to achieve predictable results, and MIZUNO further .

Response to Arguments
Applicant’s arguments, see pages 7-8 and 10-11 of Applicant Arguments/Remarks, filed 03/02/2021, with respect to the rejection(s) of claim(s) 1-2, 6-9, 12-13, and 17-20 under 35 U.S.C. 103 in view of AHN, INAGAKI, and SIKHA have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AHN, INAGAKI, TEMMYO, and SIKHA.
On page 8 of Applicant Arguments/Remarks Applicant argues that claim 1 has been amended to recite that the ceramic particles are “electrochemically inactive”.  Applicant argues that the plain meaning of “electrochemical” is having to do with the relationship between electricity and chemistry.  Applicant concludes then that “electrochemically inactive” ceramic particles by definition would not actively interact electrically or chemically with their environment.  This argument is not persuasive.  Specifically Applicant is arguing that anything that is electrically conductive should be considered to be electrochemically active.  The Examiner argues that this is not a reasonable definition of “electrochemically active” or inactive as claimed.  If this definition would be accepted that a copper wire would be considered electrochemically active.  However, one of ordinary skill in the art would understand that a copper wire does not contain electrochemical properties.  Therefore Applicants arguments that 
On page 8 of Applicant Arguments/Remarks Applicant argues that claim 1 has been amended to recite that “the plurality of electrochemically inactive ceramic particles cause the second layer to have a greater resistance to densification than the first layer”.  On page 10 of Applicant Arguments/Remarks Applicant argues that in AHN the properties of the active material particles may have greater resistance to densification.  However, Applicant argues that AHN does not teach that electrochemically inactive particles would have this feature.  This argument is persuasive.  However new grounds of rejection are made in view of TEMMYO.  Specifically TEMMYO teaches the inclusion of ceramic particles with the active material in order to increase the resistance to densification (paragraph 0046).  Therefore in view of TEMMYO this feature would have been expected from one of ordinary skill in the art at the time the invention was filed.
On pages 12-13 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claim 10 in view of AHN, TEMMYO, and SIKHA.  On page 12 of Applicant Arguments/Remarks Applicant argues that AHN fails to teach or suggest the electrochemically inactive particles cause the second layer to have lower overall compressibility than the first layer.  As noted above, this feature is taken to be suggested by TEMMYO.  Specifically TEMMYO teaches the inclusion of ceramic particles with the active material in order to increase the resistance to densification (paragraph 0046) which is taken to be analogous to the claimed effect of having a lower overall compressibility.  Therefore in view of TEMMYO this feature would have been expected from one of ordinary skill in the art at the time the invention was filed.
On page 12 of Applicant Arguments/Remarks Applicant argues that TEMMYO does not explicitly teach ceramic particles are electrochemically inactive.  In contrast Applicant argues that TEMMYO describes preferably using active ceramic particles.  This argument is not persuasive.  TEMMYO teaches in consideration fo hardness, chemical stability, costs, etc. the oxides include metal oxides including alumina for example (paragraph 0031).  However, if the effect wanted was increasing charge/discharge capacity, then the active ceramics are used (paragraph 0034).  Therefore TEMMYO explicitly teaches the use of the alumina.  Just because TEMMYO teaches a different embodiment does not negate the teaching of the alumina.  Further TEMMYO explicitly teaches an example that has the ceramic particle being alumina (paragraph 0111).  Therefore Applicant’s arguments that TEMMYO does not teach electrochemically inactive particles is not persuasive, as TEMMYO teaches a specific example using alumina, which is claimed as being both electrochemically inactive, as well as electrically non-conductive (see claim 16).  
On page 12 of Applicant Arguments/Remarks Applicant argues that TEMMY teaches only a method of utilizing ceramic particles to maintain an orientation of graphite particles within an electrode layer.  Applicant argues that TEMMYO is silent regarding the use of ceramics to affect an overall compressibility of the electrode.  This argument is not persuasive.  Applicant specifically discusses the effect of the ceramic material to effect the compressibility of the active material layer (paragraph 0046).  In particular it notes that “even when the negative electrode mixture layer is compressed to the above mentioned density, the graphite particles do not become disoriented”.  Therefore there is an explicit relationship being described with respect to the use of the 
On page 12 of Applicant Arguments/Remarks Applicant argues that TEMMYO is silent regarding multiple electrode layers having different compressibilities, densities, and/or porosities.  This argument is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case it is the combination of AHN with TEMMYO which is teaching the multiple layers.  

Applicant’s arguments, see pages 11 of Applicant Arguments/Remarks, filed 03/02/2021, with respect to the rejection(s) of claim(s) 12-13 and 17-20 under 35 U.S.C. 103 in view of AHN, INAGAKI, and SIKHA have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AHN, TEMMYO, and SIKHA.
On page 11 of Applicant Arguments/Remarks Applicant argues that INAGAKI teaches electroconductive ceramic particles.  However, Applicant argues that claim 12 has been amended to recite that the ceramic particles are electrochemically inactive, and electrically non-conductive.  This argument is persuasive.  As noted above INAGAKI would teach electroconductive ceramic particles.  However, new grounds of rejection are made in view of AHN, TEMMYO and SIKHA.  TEMMYO then teaches ceramic particles that may include alumina (paragraphs 0030-0031 and paragraph 0111) which is a non electrically conductive ceramic particle (specifically this is the same ceramic particles of claim 16, and therefore is taken to have the same property).  Additionally Applicant argues that the particles of INAGAKI are silent regarding to increase resistance to densification.  However, as noted above TEMMYO is taken to suggest this feature with the inclusion of the ceramic particles.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722